Title: To Thomas Jefferson from Jesse B. Thomas, 12 October 1808
From: Thomas, Jesse B.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Vincennes Ind. Terry 12. Oct 1808
                        

                        I  have the honor of transmiting you the enclosed Resolutions and nominations agreeably to the request of the House of Representatives of this Territory.
                  I have the honor to be sir your most obt.
                        
                            Jesse B Thomas
                     
                        
                    